Citation Nr: 0843709	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wilmington, Delaware.  The issue before the Board 
today was remanded in October 2006 for further evidentiary 
and procedural development.  This was accomplished; however, 
for the reasons discussed below the Board concludes that it 
may not proceed with a decision at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in October 2006 so that the 
agency of original jurisdiction (AOJ) could obtain 
outstanding records from the Vet Center pertaining to the 
veteran's treatment for PTSD.  These records were received in 
February 2007.  In October 2008, the veteran's accredited 
representative submitted an Informal Hearing Presentation in 
which additional VA treatment records were identified.  
Specifically, the accredited representative indicated that 
the claims folder contains records only through December 2006 
and that the veteran "continues to receive treatment for his 
PTSD at VA facilities."  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the Board is of the opinion that it is 
necessary to remand this appeal once again to obtain 
treatment records that are pertinent to the veteran's claim.  
However, since neither the veteran nor his accredited 
representative specified what VA facility(ies) the veteran 
has received treatment at since December 2006, it will first 
be necessary to contact the veteran and ask him to provide 
such information.  

In addition to identifying outstanding treatment records, the 
veteran's accredited representative stated that the veteran 
should be scheduled for a new VA examination since his PTSD 
has worsened since his last evaluation in July 2004.  Under 
such circumstances, the Board finds that new a VA examination 
is necessary.  38 C.F.R. § 3.159 (2008); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names of the VA facility(ies) that have 
treated him for PTSD since December 2006.  
Obtain any records identified by the 
veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  After the above has been accomplished 
and any outstanding VA records have been 
associated with the claims folder, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.  Following completion of the above, and 
any other development deemed necessary, 
readjudicate the claim of entitlement to a 
higher initial rating for PTSD following 
all necessary development.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

